Name: Commission Regulation (EC) No 1446/95 of 26 June 1995 amending Regulations (EC) No 121/94 and (EC) No 1606/94 as regards the transitional adjustment of certain rules on imports into the Community of certain products in the cereals sector from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria, and Romania, in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  foodstuff;  plant product
 Date Published: nan

 27. 6. 95 EN Official Journal of the European Communities No L 143/45 COMMISSION REGULATION (EC) No 1446/95 of 26 June 1995 amending Regulations (EC) No 121/94 and (EC) No 1606/94 as regards the transitional adjustment of certain rules on imports into the Community of certain products in the cereals sector from the Republic of Poland, the Republic of Hungary, the Czech Republic , the Slovak Republic, the Republic of Bulgaria, and Romania, in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of a partial exemption from the import levy on certain cereal products coming from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria, and Romania ; Whereas Commission Regulation (EC) No 121 /94 (2), as last amended by Regulation (EC) No 571 /95 (3), lays down certain rules of application for import quotas under prefe ­ rential conditions in the form of a reduction of the import levy ; whereas, since these levies are being replaced by customs duties from 1 July 1995, it is neces ­ sary to make transitional adjustments to these arrange ­ ments : Whereas Commission Regulation (EC) No 1 606/94 (4), as last amended by Regulation (EC) No 1906/94 (5), lays down certain rules of application for import quotas under preferential conditions in the form of a reduction of the import levy ; whereas, since these levies are being replaced by customs duties from 1 July 1995, it is also necessary to make transitional adjustments to these arran ­ gements ; Whereas the rates of duties of the customs tariff within these quotas are those applicable on the day that the declaration of release for free circulation of the import is accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year, ' levy' and 'levies' shall be replaced by 'duty' and 'duties' respectively in Regulations (EC) No 121 /94 and (EC) No 1606/94, each time that they appear. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 21 , 26. 1 . 1994, p. 3. (3) OJ No L 58 , 16. 3. 1995, p. 2. 0 OJ No L 168 , 2. 7. 1994, p. 13 . Is) OJ No L 194, 29 . 7. 1994, p. 26.